DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 08/17/2021, with respect to the 103 rejection has been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the other limitations in the independent claims, “designating a first 3D motion-capture sensor among two 3D motion-capture sensors as being a master sensor having a master frame of reference, the first 3D motion-capture sensor being designated as the master sensor according to at least one of (i) an algorithm that selects the master sensor as a 3D motion-capture sensor, from among the two 3D motion-capture sensors having captured an image of a same object, which captured the image in which the same object has a largest image size and (ii) an algorithm that selects the master sensor as a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486